Blackford, J.
It is shown by a bill of exceptions, that upon the trial of this cause, the plaintiff gave in evidence the following receipt: “Reed. Vincennes, Sep. 14th, 1822, of P. Tisloe, 200 dollars for safe-keeping. — Ch. Graeter.” The defendant offered parol testimony to prove, “that the money in the receipt mentioned was not deposited for safe-keeping as therein stated, but was paid to the defendant in payment of a certain debt;* which evidence was objected to, but admitted by the Court. This, parol evidence should have been rejected. It goes to contradict, in the most express and direct terms, the written contract of the parties. W ritten testimony may be explained, but not directly contradicted, by parol evidence (1).

Per Curiam.

The judgment is reversed, and the verdict set aside, with costs. Cause remanded, Sic.

 Vide Chitt. on Cont. 22 — 28. Odam v. Beard, ante, p. 191, and note.